









JOINDER AGREEMENT
Martinez Refining Company LLC
1 SylvanWay, 2nd Floor
Parsippany, NJ 07054-3887


Martinez Terminal Company LLC
1 SylvanWay, 2nd Floor
Parsippany, NJ 07054-3887
February 1, 2020
Ladies and Gentlemen:
Reference is made to the ABL Security Agreement (as amended, amended and
restated, replaced, supplemented or otherwise modified from time to time, the
“Security Agreement;” capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement), dated
as of May 2, 2018, made by PBF Holding Company LLC, a Delaware limited liability
company (“Holdings”), Delaware City Refining Company LLC, a Delaware limited
liability company (“Delaware City”), Paulsboro Refining Company LLC, a limited
liability company (“Paulsboro”), Toledo Refining Company LLC, a Delaware limited
liability company (“Toledo”) Chalmette Refining, L.L.C. (“Chalmette”), Torrance
Refining Company LLC (“Torrance” and together with Holdings, Delaware City,
Paulsboro and Chalmette, the “Borrowers”), the Guarantors party thereto and BANK
OF AMERICA, N.A., as administrative agent and collateral agent (in such capacity
and together with any successors in such capacity, the “Agent”).
This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, Martinez Refining Company LLC, a Delaware limited liability
company and Martinez Terminal Company LLC, a Delaware limited liability company
(each, a “New Pledgor” and collectively, the “New Pledgors”), pursuant to
Section 3.3 of the Security Agreement. Each New Pledgor hereby agrees to be
bound as a Guarantor and as a Pledgor party to the Security Agreement by all of
the terms, covenants and conditions set forth in the Security Agreement to the
same extent that it would have been bound if it had been a signatory to the
Security Agreement on the date of the Security Agreement. Each New Pledgor also
hereby agrees to be bound as a party by all of the terms, covenants and
conditions applicable to it set forth in Articles V, VI and VII of the Credit
Agreement to the same extent that it would have been bound if it had been a
signatory to the Credit Agreement on the execution date of the Credit Agreement.
Without limiting the generality of the foregoing, each New Pledgor hereby grants
and pledges to the Agent, as collateral security for the full, prompt and
complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations, a Lien on and security
interest in, all of its right, title and interest in, to and under the Pledged
Collateral and expressly assumes all obligations and liabilities of a Guarantor
and Pledgor thereunder. Each New Pledgor hereby


LEGAL_US_E # 146649711.2



--------------------------------------------------------------------------------



makes each of the representations and warranties and agrees to each of the
covenants applicable to the Pledgors contained in the Security Agreement and
Article III of the Credit Agreement.1
This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.
THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.




































________________________
1 NTD: Supplemental schedules provision intentionally deleted as closing date
security agreement did not contain any schedules.


LEGAL_US_E # 146649711.2



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.
MARTINEZ REFINING COMPANY LLC
By: /s/ Erik Young
Name: Erik Young
Title: Chief Financial Officer
MARTINEZ TERMINAL COMPANY LLC
By:/s/ Erik Young  
Name: Erik Young
Title: Chief Financial Officer
AGREED TO AND ACCEPTED:
BANK OF AMERICA, N.A.,
as Agent


By: /s/ Williams J. Wilson
Name: Williams J. Wilson
Title: Sr. Vice President


LEGAL_US_E # 146649711.2

